IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT NASHVILLE                    FILED
                                    JUNE 1998 SESSION
                                                                        October 9, 1998

                                                                     Cecil W. Crowson
                                                                    Appellate Court Clerk
REGINALD HENDRIX,                         )
                                          )       C.C.A. NO. 01C01-9708-CR-00343
               Appellant,                 )
                                          )       DAVIDSON COUNTY
V.
 S                                        )
                                          )       HON. THOMAS SHRIVER,
STATE OF TENNESSEE,                       )       JUDGE
                                          )
               Appellee.                  )       (P onvic
                                                    ost-C tion)



FORTHEAPPELLANT:                          F RT EA P L E :
                                           O H P EL E


JOHN B. BLAIR, III                                 JOHN KNOX WALKUP
211UnionSt., Suite915                     Attorney General &Reporter
Nashville, TN37201
                                                    LISA A. NAYLOR
                                                    Asst. Attorney General
                                                    JohnSevierBldg.
                                                    425FifthAve., North
                                          Nashville, TN 37243-0493

                                                  VICTOR S. JOHNSON, III
                                                  District Attorney General

                                                  MARY HAUSMAN
                                                  Asst. District Attorney General
                                                  222SecondAve., North, Suite500
                                                  Nashville, TN37201-1649




OPINIONFILED:____________________



REVERSED


JOHN H. PEAY,
Judge
                                                              OPINION



                       Thepetitionerfiledapetitionfor post-convictionrelief, arguingthat but forhisattorney’sfailuretoadvisehim

of his rig toappeal after the sentencing hearing, he would have appealed fromthe sentence im
          ht                                                                                posed and likely succeeded.

Following ahearing, thetrial court deniedthepetition, andthepetitionernowappeals. Aftera revie of thereco w agreew
                                                                                              w          rd, e    ith

thepetitionerandreversetheactionofthetrial court.



                       Thepetitionerwaschargedwithandpledguiltytoseveralcountsofaggravatedassa t,aggravatedburglary,
                                                                                              ul

andburglary. Foroneof theaggravatedburglary counts, thetrial court orderedthe petitionertosuccessfullycompletethe Lifeline

drug treatm programandim
           ent          posedaone-yearsentenceof incarcerationtobeservedday-for-day. Byagreement, thetrial court

postponed se nc ontherem ingco ts, sta tha it wo se nc th p
            nte ing     ain   un      ting t    uld nte e e etition to concurrent sentences on the
                                                                   er

remainingcountsif hesuccessfullycompletedtheLifelineprogramandmaintaineda“goodinstitutional record.” At thetim ofthis
                                                                                                              e

hearing, thepetitionerwasrepresentedbyMr. DavidBaker ofthePublicDefender’sOfficeinNashville.



                       After the petitioner was released early from jail to the Comm Corrections program, and while his
                                                                                    unity

sentencing hearing on the remaining charges wa still pending, the petitioner com itted other crim W the petitioner
                                              s                                 m                es. hen

appearedincourt forsentencingontherem ningcha 1 M r . P a u l N e w m a n , a l s o o f t h e P u b l i c D e f e n d e r ’ s
                                     ai      rges,

O f f i c e in N a s h v ille , a p p e a r e d o n b e h a lf o f th e p e titio n e r b e c a u s e M r . B a k e r h a d b e e n

t r a n s f e r r e d t o a n o t h e r c o u r t . A t t h i s s e c o n d s e n t e n c in g h e a r i n g , t h e t r i a l c o u r t i m p o s e d

c o n s e c u tiv e s e n te n c e s o n t h e r e m a in in g c o u n ts . T h e d e f e n d a n t d id n o t a p p e a l f r o m

t h e s e s e n te n c e s , a n d t h e r e c o rd in t h is c a s e d o e s n o t c o n ta in a w r it t e n w a iv e r o f a p p e a l

p u r s u a n t to T e n n e s s e e R u le o f C r im in a l P r o c e d u re 3 7 ( d ) .



                       T h e     p e titio n e r file d       a    p e titio n     f o r p o s t- c o n v ic tio n     r e lie f, w h ic h       h a s



           1
         The petitioner was sentenced separately on the crimes he committed while released. These
senten ces are not involve d in the insta nt petition for p ost-con viction relief.

                                                                          2
s u b s e q u e n t l y b e e n a m e n d e d t o a l l e g e t h a t M r . N e w m a n w a s in e f f e c t i v e f o r f a i l i n g t o

in fo r m      h im   o f h is r ig h t to       a p p e a l fro m               th e   c o n s e c u tiv e         s e n te n c e s im p o s e d         o n th e

r e m a i n i n g c h a r g e s . A p o s t - c o n v i c t i o n h e a r i n g w a s h e ld , a t w h i c h t h e p e t i t i o n e r t e s t i f i e d

t h a t M r . N e w m a n n e v e r in f o r m e d h im                  o f h is rig h t t o a p p e a l a n d th a t if h e h a d , h e w o u ld

h a v e a p p e a le d . M r . N e w m a n a ls o t e s tif ie d a t t h e h e a r in g . H e t e s tif ie d t h a t p r io r t o t h e

s e n t e n c i n g h e a r i n g , h e t o l d t h e p e t i t i o n e r t h a t h e w o u l d p r o b a b l y r e c e iv e c o n s e c u t i v e

s e n te n c e s a n d t h e p e t it io n e r r e s p o n d e d t h a t h e w a n t e d t o a p p e a l. T o t h a t , M r . N e w m a n

t o l d h im      t h a t if h e w a n t e d t o a p p e a l, h e n e e d e d to c o n ta c t t o M r . B a k e r .                                  A fte r th e

s e n t e n c in g h e a r i n g , M r . N e w m a n h a d n o c o n t a c t w i t h t h e p e t i t i o n e r a t a l l , e v e n t h o u g h

h e    a d m itte d     th a t th e      P u b lic          D e f e n d e r ’s    O ffic e        w a s      th e   p e titio n e r ’s   c o u r t - a p p o in t e d

a t t o r n e y a n d t h a t h e w a s a s s ig n e d t o r e p r e s e n t t h e p e t i t i o n e r ’ s in t e r e s t s a t t h a t t i m e .

H o w e v e r, h e d id t a lk w it h M r . B a k e r, in f o r m in g M r . B a k e r o f w h a t h e t o ld t h e p e tit io n e r

a n d t h a t t h e p e t i t i o n e r w o u l d l i k e ly b e g e tt i n g i n t o u c h w i t h h i m . M r . B a k e r t e s t i f i e d t h a t

h e d i d n o t r e c a ll a d v is in g t h e p e t i t i o n e r o f h i s r i g h t t o a p p e a l o r t a l k in g t o t h e p e t i t i o n e r

a b o u t w h e t h e r h e w a n t e d t o a p p e a l. A f t e r h e a r in g t h i s t e s t im o n y , t h e t r ia l c o u r t f o u n d ,

in te r a lia , t h a t t h e p e tit io n e r w a s a w a r e o f h is rig h t t o a p p e a l a n d th a t h is fa ilu r e t o a p p e a l

w a s d u e to h is o w n n e g l e c t.



                        In    r e v ie w i n g       th e       p e titio n e r ’s      S ix th           A m e n d m e n t c la i m        o f in e ff e c tiv e

a s s i s t a n c e o f c o u n s e l , t h i s C o u r t m u s t d e t e r m i n e w h e t h e r t h e a d v ic e g iv e n o r s e r v ic e s

r e n d e r e d b y th e p e tit io n e r ’s a tt o r n e y , M r . N e w m a n , a r e w it h in t h e r a n g e o f c o m p e t e n c e

d e m a n d e d o f a tto r n e y s in c rim in a l c a s e s . B a x t e r v . R o s e , 5 2 3 S .W .2 d 9 3 0 , 9 3 6 ( T e n n .

1 9 7 5 ) . D e f e n s e c o u n s e l h a s a n a f f i r m a t i v e d u t y t o a d v is e h i s o r h e r c li e n t o f t h e r i g h t t o

a p p e a l a s e n te n c e , a n d t h e f a i l u r e t o d o s o c o n s t i t u t e s d e fi c ie n t p e r f o r m a n c e . G a r v i n

S h e p h e r d v . S t a t e , C . C . A . N o . 0 1 C 0 1 - 9 3 0 3 - C R - 0 0 0 8 0 , D a v id s o n C o u n t y ( T e n n . C r i m .

A p p . file d M a r c h 1 7 , 1 9 9 4 , a t N a s h v ille ) . M o r e o v e r, c o u n s e l fo r a d e fe n d a n t w ith a r ig h t


                                                                                   3
to a p p e a l fro m       a ju d g m e n t o f c o n v ic tio n m u s t e it h e r t im e ly file a n o t ic e o f a p p e a l o r a

w r i t t e n w a i v e r o f a p p e a l s ig n e d b y th e d e f e n d a n t . T e n n e s s e e R u l e o f C r i m i n a l P r o c e d u r e

3 7 ( d ) . F a ilu r e to file a w r it t e n w a iv e r o f a p p e a l d o e s n o t r e n d e r a ju d g m e n t in v a lid if t h e

r e c o r d c le a r l y a n d u n a m b i g u o u s ly s h o w s t h a t t h e d e f e n d a n t k n e w o f h i s r i g h t t o a p p e a l

a n d in t e n d e d to w a iv e th a t r ig h t. S e e D a le M . J e n k in s v . S t a t e , C . C . A . N o . 0 1 C 0 1 - 9 4 0 5 -

C R - 0 0 1 5 6 , M o n tg o m e r y C o u n t y (T e n n . C r im . A p p . file d A p r il 1 3 , 1 9 9 5 , a t N a s h v ille ) ; s e e

a ls o R a in e r v . S t a te , 9 5 8 S . W . 2 d 3 5 6 ( T e n n . C r im . A p p . 1 9 9 7 ) .



                       H e r e , t h e e v id e n c e s h o w s t h a t M r . N e w m a n t a l k e d t o t h e p e t i t i o n e r p r i o r t o

t h e s e n t e n c in g h e a r i n g a b o u t h i s r i g h t t o a p p e a l a n d t h a t h e k n e w t h e p e t i t i o n e r w a n t e d

t o a p p e a l h i s s e n t e n c e if h e r e c e iv e d c o n s e c u t i v e s e n t e n c e s . H o w e v e r , a f t e r t h e t r i a l

c o u rt im p o s e d c o n s e c u t iv e s e n t e n c e s , M r . N e w m a n fa ile d to d is c u s s w it h t h e p e tit io n e r

w h e t h e r h e h a d c h a n g e d h is m in d o r w h e t h e r h e s till w a n t e d t o a p p e a l h is s e n te n c e , e v e n

t h o u g h h e w a s t h e a t t o r n e y a s s ig n e d t o r e p r e s e n t t h e p e t i t i o n e r ’ s in t e r e s t s . I n s t e a d , M r .

N e w m a n i n e x p li c a b ly r e f e r r e d t h e p e t i t i o n e r t o M r . B a k e r , w h o w a s n o l o n g e r a s s i g n e d

t o r e p r e s e n t t h e p e tit io n e r . M r . N e w m a n n e v e r c o m m u n ic a te d w it h th e p e tit io n e r a f t e r t h e

s e n t e n c in g h e a r i n g a n d n o w r i t t e n w a i v e r o f a p p e a l a p p e a r s in t h e r e c o r d . U n d e r t h e s e

c i r c u m s t a n c e s , t h e p e t i t i o n e r s h o u ld h a v e b e e n g r a n t e d a d e l a y e d a p p e a l . S e e , e . g . ,

C h a r le s H a r r ill v . S ta te , C .C .A . N o . 0 3 C 0 1 - 9 6 0 5 - C C - 0 0 1 8 5 , B lo u n t C o u n ty (T e n n . C r im .

A p p . f ile d J u n e 1 8 , 1 9 9 7 , a t K n o x v ille ) ; M a r k W . R a w lin g s v . S t a t e , C . C . A . N o . 0 2 C 0 1 -

9 5 0 4 - C R - 0 0 1 1 2 , S h e lb y C o u n t y (T e n n . C r im . A p p . f ile d A p r il 1 7 , 1 9 9 6 , a t J a c k s o n ) . T h e

p e t it io n e r n e e d n o t s h o w p r e ju d ic e b e f o r e b e in g g r a n t e d s u c h r e lie f . S t a t e v . L e s te r D .

H e r r o n , C . C . A . N o . 0 3 C 0 1 - 9 1 0 9 - C R - 0 0 2 8 4 , H a w k in s C o u n t y ( T e n n . C r i m . A p p . f i le d

M a r c h 1 0 , 1 9 9 2 , a t K n o x v ille ) . T h e r e fo r e , o f c o u rs e , in n o w a y d o w e a d d r e s s th e m e r its

o f s u c h a p p e a l b e fo r e g r a n tin g th is re lie f. S e e , e .g ., id . ; P in k s t o n v . S t a t e , 6 6 8 S . W . 2 d

6 7 6 ( T e n n . C r i m . A p p . 1 9 8 4 ) . T h e t r i a l c o u r t ’ s d e n ia l o f t h e p e t i t i o n f o r p o s t - c o n v i c t i o n


                                                                          4
r e lie f is r e v e r s e d   a n d   t h e p e t it io n e r is g r a n t e d a d e la y e d a p p e a l o f t h e s e n te n c e s

im p o s e d .



                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                          J O H N H . P E A Y , J u d g e



C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
J O S E P H M . T IP T O N , J u d g e



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D A V ID G . H A Y E S , J u d g e




                                                                   5